Title: To Benjamin Franklin from Robert Morris, 29 May 1782
From: Morris, Robert
To: Franklin, Benjamin


Dr. Sir—
Office of Finance, 29th. May 1782—
I do myself the Honor to enclose you Copies of two Acts of Congress one of the fifth of June, and the other of the eighteenth of June 1779 relating to the affairs of Mr: de beaumarchais. You will observe Sir that you was authorized to Pledge the faith of the United States to the Court of Versailles for obtaining money or Credit to honor the Drafts on you— There is a misteriousness in this Transaction arising from the very nature of it which will not admit of Explanation here, neither can you go fully into an Explanation with the Court. Mr. de beaumarchais certainly had not funds of his own to make such considerable Expenditures neither is there any reason to beleive that he had Credit. If the Court advanced money it must be a Secret. But there would be no Difficulty in giving an order in your favor for the Sum necessary to Pay those Bills and thereupon measures might be taken to obtain from him the Reimbursment of any Sums he might have received— Consequently there would be no Actual advance of money made as the whole might be managed by the Passing of proper Receipts from you to the Court from Mr de beaumarchais to you, and from the Court to him. I wish that you would Apply on this Subject, and get it adjusted. The diverting from a Loan for the Service of the Current Year, so considerable a Part as that due to Mr de beaumarchais will defeat the Object for which it was granted. It ought not therefore to be done if possible to be avoided.
I have the honor to be sir Your most Obedt & most humble Servant
Robt Morris
To His Excy Benjn. Franklin Esqr.
 
Endorsed: Office of Finance May 29. 1782
